Citation Nr: 1532627	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  06-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic headaches.

2.  Entitlement to a rating in excess of 30 percent for right knee chondromalacia.

3.  Entitlement to a rating in excess of 30 percent for left knee chondromalacia.

4.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative arthritis with a chronic tear of the anterior ligament.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an effective date prior to December 14, 2010 for the award of service connection for right ankle degenerative arthritis with a chronic tear of the anterior ligament.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2004, October 2011, and July 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board denied the claim for an increased rating for posttraumatic headaches in September 2009.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a May 2010 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's September 2009 decision and remanded the claim to the Board for further adjudication.

In January 2011, the Board again denied the claim for an increased rating for posttraumatic headaches.  The Veteran again appealed this denial to the Court.  The Court, in a December 2013 Memorandum Decision, vacated the Board's January 2011 decision and remanded the claim to the Board for further adjudication.
In October 2014, the Board remanded the claims for an increased rating for posttraumatic headaches, a higher initial rating for right ankle degenerative arthritis, entitlement to an earlier effective date for the award of service connection for right ankle degenerative arthritis, and entitlement to a TDIU to allow the agency of original jurisdiction (AOJ) to schedule the Veteran's requested Board hearing.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may consider such newly received evidence.  

The Board also notes that additional medical evidence was associated with the record subsequent to the AOJ's last adjudication of the claims and the Veteran has not waived AOJ consideration of such evidence.  As to the effective date claim decided herein, such evidence is irrelevant and, therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  As relevant to the remaining claims on appeal, as such are being remanded, the AOJ will have the opportunity to consider such evidence in connection with the readjudication of the claims.

The Board notes that, in January 1981, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) designating the Disabled American Veterans as his representative.  In January 2014, a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing private attorney Penelope Gronbeck as the Veteran's representative was submitted.  However, in January 2014 correspondence, the RO informed Ms. Gronbeck that the VA Form 21-22a that was submitted was outdated and that it had not been accepted.  No further correspondence from the Veteran or Ms. Gronbeck regarding this matter was received.  Therefore, the Board determines that the Disabled American Veterans remains the Veteran's representative.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated from September 2009 through September 2014, which were considered by the AOJ in the January 2015 statement of the case and January 2015 supplemental statement of the case.

The issues of entitlement to an increased rating for posttraumatic headaches, right and left knee chondromalacia, and right ankle degenerative arthritis as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in August 1998, the RO denied service connection for a right ankle condition. 

2.  In a final decision issued in October 2008, the Board determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a right ankle condition. 

3.  On December 14, 2010, VA received the Veteran's application to reopen his claim of entitlement to service connection for a right ankle disorder.

4.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for a right ankle disorder after the issuance of the October 2008 Board decision and prior to December 14, 2010.



CONCLUSION OF LAW

The criteria for an effective date prior to December 14, 2010, for the grant of service connection for right ankle degenerative arthritis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a February 2011 letter advised the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

In the October 2011 rating decision, the AOJ granted service connection for degenerative arthritis of the right ankle with internal derangement, effective December 14, 2010.  Following issuance of the October 2011 rating decision, the Veteran has appealed with respect to the propriety of the assigned effective date from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right ankle disorder was granted and an effective date was assigned in the October 2011 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen his claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Additionally, in April 2015, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the April 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal, which included entitlement to an earlier effective date for the award of service connection for right ankle degenerative arthritis with a chronic tear of the anterior ligament.  Also, information was solicited addressing the Veteran's allegation that an effective date prior to December 14, 2010 was warranted for the award of service connection for such disability, including his belief that the he was prevented from filing a claim, and the undersigned advised him as to the information and evidence necessary to substantiate his claim as well as the basis of the currently assigned effective date of December 14, 2010.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 49.  Moreover, the hearing discussion did not reveal any outstanding evidence necessary to substantiate the Veteran's earlier effective date claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Analysis

The Veteran contends that an effective date prior to December 14, 2010 is warranted he was unable to file a claim while incarcerated.  He also contends that VA was engaged in a conspiracy with various other agencies, including the Federal Bureau of Investigation, to falsify records and prevent him from pursuing a claim.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  Specifically, under 38 C.F.R. 
§ 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 

The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

The basic facts in this case are not in dispute.  The Veteran's original claim for service connection for right ankle damage was received by VA on June 17, 1998.  His claim for service connection for a right ankle condition was denied in an August 1998 rating decision as there was no competent evidence showing incurrence or aggravation of such condition in service.  In August 1998, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a right ankle disorder was received until December 23, 2004, when VA received his application to reopen such claim.  Therefore, the August 1998 rating decision is final.  38 U.S.C.A. 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [2014]. 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right ankle disorder was received prior to the expiration of the appeal period stemming from the August 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, the Veteran filed an application to reopen his claim for service connection for a right ankle condition that was received on December 24, 2003.  Such was denied in a May 2004 rating decision and the Veteran perfected an appeal of the denial to the Board.  In an October 2008 decision, the Board determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a right ankle condition.  The Veteran did not appeal such decision to the Court, file a motion for revision based on clear and unmistakable error, or file a motion for reconsideration.  Therefore, such decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38. C.F.R. § 20.1100 (2008) [(2014)].

Thereafter, on December 14, 2010, VA received the Veteran's petition to reopen his claim for a right ankle disorder.  The Veteran was subsequently afforded a VA examination in April 2011 in which he reported that his right knee had gone out, causing him to twist his right ankle, in 1985.  This examiner then diagnosed right ankle arthritis and right ankle internal derangement and opined that it was at least as likely as not that the Veteran's right ankle condition was related to his service-connected chondromalacia of the right knee.  Based upon the April 2011 VA examination, the RO issued the October 2011 rating decision, in which it reopened the Veteran's claim and awarded service connection for right ankle degenerative arthritis, effective December 14, 2010, the date VA received his petition to reopen the previously denied claim.  Consequently, given the finality of the October 2008 Board decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date. 

While the Veteran has generally alleged that he was unable to file, or that he was prevented from filing, a request to reopen a claim for service connection for a right ankle disorder prior to December 14, 2010, the record reveals that the Veteran was not prevented from filing such documents.  In fact, as previously discussed, the Veteran filed an application to reopen his claim for service connection for a right ankle condition in December 2003 and continuously prosecuted his appeal to the Board, which resulted in the October 2008 decision.  Moreover, the Veteran also filed and prosecuted dozens of claims at VA during his incarceration from March 1988 to October 2008.  The Board also notes the December 2006 Order from the United States District Court in the Eastern District of Wisconsin, which indicates that all of the Veteran's civil filings would be returned to him until he paid all outstanding sanctions orders, filing fees and docket fees from his many suits.  While this December 2006 Order clearly indicates that his filings in the United States District Court would not be accepted pending his payment of outstanding fees, such order does not impact in any way his ability to file a VA claim or appeal as that Court has no jurisdiction over the filing of VA compensation claims or appeals.  There is no evidence of record establishing that the Veteran's incarceration prevented him from filing a petition to reopen a claim for service connection a right ankle disorder prior to December 14, 2010.

Finally, to the extent that the Veteran has asserted that VA conspired with other agencies to prevent him from filing a claim or a notice of disagreement, the Board notes that a statutory filing period may be equitably tolled due to the conduct of VA under some circumstances.   See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  The Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct (such as trickery); however, such does require the Veteran to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

The Veteran has not alleged that he was given any type of advice or misinformation from VA employees that tricked him into not filing a timely notice of disagreement or a request to reopen a claim for service connection for a right ankle disorder. There is no indication of trickery or misleading information provided to the Veteran from VA.  As noted above, the case law addressing this type of situation clearly does not apply in the absence of any VA trickery or malfeasance.  Equitable relief is not appropriate where the claimant has failed to exercise due diligence in preserving his or her legal rights.  See Pfau, supra, at 517.  Therefore, for the reasons discussed above, the Board concludes equitable tolling is not warranted in this case.

Based on the analysis above and after reviewing the totality of the evidence, the Board finds that the effective date for the grant of service connection for right ankle degenerative arthritis has been appropriately assigned as the date of claim to reopen after the final disallowance of the claim, i.e., December 14, 2010.   See 38 C.F.R.     § 3.400(r).  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to December 14, 2010, for the grant of service connection for right ankle degenerative arthritis.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to December 14, 2010 for the award of service connection for such disability, and, as such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date prior to December 14, 2010, for the award of service connection for right ankle degenerative arthritis with a chronic tear of the anterior ligament is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination referable to his right and left knee chondromalacia, right ankle degenerative arthritis with a chronic tear of the anterior ligament, and posttraumatic headaches in March 2013.  The Board finds that additional examinations are necessary as the Veteran alleged significantly worsening symptoms since his last VA examinations.  

With regard to his bilateral knee disabilities, the Veteran reported experiencing knee locking, constant pain, swelling, and some degree of limitation of motion during his April 2015 hearing.  The Board notes that the March 2013 VA examiner found full knee range of motion and noted no frequent episodes of pain, effusion, or locking.  With regard to his right ankle disability, the Veteran has reported experiencing ankle swelling, looseness and instability during his April 2015 hearing.  The Board notes that March 2013 VA examiner did not find swelling, weakened movement or instability of station.  Additionally, in regard to his headaches, the Veteran has reported experiencing headaches that occurred daily or other day, that the pain associated with these headaches was severe and that he experienced vision difficulties or changes during these headaches, in his April 2015 hearing.  The Board notes that the March 2013 VA examiner noted that the Veteran sometimes experienced daily headaches or headaches every two to three days and that he did not experience changes in vision.  

In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

With regard to the TDIU claim, the Board acknowledges that the Federal Circuit recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability.  Thus, on remand, an addendum opinion regarding the impact that the Veteran's service-connected disabilities in combination have on his employability should be obtained.

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his service-connected disabilities.  The Board notes that the Veteran testified during his April 2015 hearing that he did not receive VA treatment but rather received private treatment.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeals. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his service-connected disabilities, to include his posttraumatic headaches, left and right knee chondromalacia and right ankle degenerative arthritis.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right and left knee chondromalacia.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the each knee (expressed in degrees).  For the each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether the right and/or left knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the right and/or left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the right and/or left knee.

Finally, the examiner should comment on the functional effects of the Veteran's bilateral knee disabilities on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected posttraumatic headaches.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe all manifestations and symptoms of the service-connected posttraumatic headaches.  The examiner should assess the severity, frequency, and duration of the headaches.  Specifically, the examiner should indicate whether the Veteran experiences prostrating attacks or similar debilitating episodes and, if so, the length of such attacks and the frequency that such occur. 

In addition, the examiner is asked to address whether the Veteran's posttraumatic headaches are productive of severe economic inadaptability, and to provide supporting findings for conclusions reached in this regard.

Finally, the examiner should comment on the functional effects of the Veteran's headaches on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right ankle degenerative arthritis with a chronic tear of the anterior ligament.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's right ankle degenerative arthritis, to include range of motion studies. The examiner should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).

Finally, the examiner should comment on the functional effects of the Veteran's right ankle disability on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the foregoing development, and following the receipt of any outstanding records forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability.  The record contents must be made available for review.  The examiner is requested to describe the Veteran's employment history. 

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities of left eye optic atrophy, left and right knee chondromalacia, posttraumatic headaches, and right ankle degenerative arthritis, in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


